Citation Nr: 1129869	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  10-16 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation in excess of 20 percent for bilateral hearing loss for the period beginning June 9, 2010.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, his wife, and his son


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1941 to September 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision from the VA Regional Office (RO) in St. Petersburg, Florida.  Service connection for bilateral hearing loss was granted and an initial 10 percent disability evaluation was assigned effective October 7, 2008, therein.  Disagreeing with the disability evaluation, the Veteran subsequently perfected an appeal.

In July 2010, the Veteran, his wife, and his son testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The Board rendered a decision in this matter in October 2010.  The initial disability evaluation for bilateral hearing loss was increased to 20 percent for the period from October 7, 2008, to June 8, 2010.  The issue of the initial disability evaluation for bilateral hearing loss for the period beginning June 9, 2010, was remanded for further development.  

As directed by the Board's decision, a rating decision was issued later in October 2010 increasing the Veteran's initial disability evaluation for bilateral hearing loss to 20 percent effective October 7, 2008.  The development requested on remand with respect to the period beginning June 9, 2010, also was completed.  Adjudication on the merits for this period accordingly now may proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  June 2010 audiological evaluation test results from VA correspond to auditory acuity level VIII in the right ear and auditory acuity level IX in the left ear.

2.  January 2011 VA audiological examination test results correspond to auditory acuity level IV in the right ear and auditory acuity level V in the left ear.

3.  Lay evidence, VA treatment records, and observations of the Veteran at the July 2010 hearing establish that the severity of his hearing loss is more reflective of that shown by the results from the June 2010 audiological evaluation performed by VA than by the results from the January 2011 VA audiological examination.


CONCLUSION OF LAW

The criteria for an initial disability evaluation of 50 percent for bilateral hearing loss for the period beginning June 9, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini, 18 Vet. App. at 112.

As noted above, the Veteran's claim initially was one of entitlement to service connection.  He was informed via letter dated in October 2008 of the evidence required to establish service connection, the evidence not of record necessary to substantiate his claim for service connection, his and VA's respective duties for obtaining evidence, and how VA determines disability ratings and effective dates if service connection is granted.  Also as noted above, service connection was granted and an initial disability rating and effective date were assigned in the RO's April 2009 rating decision.

The Board finds that VA's duty to notify has been satisfied.  The aforementioned letter fully addressed all notice elements and was supplied well in advance of the initial adjudication by the AOJ, who in this case also is the RO, in April 2009.  No additional notice was required since the purpose that notice is intended to serve was fulfilled in that the Veteran's service connection claim was not only substantiated but proven.  Dingess, 19 Vet. App. at 473; VAOPGCPREC 08-03 (Dec. 22, 2003), 69 Fed. Reg. 25180 (2004).  As such, the Veteran has not alleged, and the Board does not find, that he suffered any prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Pursuant to the duty to assist, VA is required to aid the Veteran in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records, which were considered when service connection was granted.  Some of his VA treatment records additionally have been obtained by VA while others were submitted by him.  No pertinent private treatment records regarding the Veteran have been obtained.  The duty to assist is not applicable in this regard, however, as he has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  

A VA audiological examination was conducted in January 2011, pursuant to the Board's October 2010 remand.  The examiner interviewed the Veteran and his wife thoroughly regarding his relevant symptomatology.  It was reported that he cannot hear general conversations with family members in person or over the telephone, that he therefore does not participate in these conversations as much as he used to, and that family members have noticed his decreased hearing even with his hearing aids.  It also was noted that he does not play his guitar as much as he used to.  Finally, it was found that there were significant effects, namely hearing difficulty, on his occupational activities.  A "full description of the effects of disability upon the person's ordinary activity," as required by the Court in Martinak v. Nicholson, 21 Vet. App. 447 (2007), thus was provided.  Even if the description was somehow defective, the Veteran bears the burden of demonstrating prejudice resulting therefrom.  Id.  He has not made, or even attempted to make, any such demonstration here.  

In addition to obtaining the Veteran's descriptive report of his relevant symptomatology, the examiner reviewed the claims file and conducted a thorough physical assessment as well as relevant diagnostic testing.  Each of these actions was fully documented in detail in an examination report.  The Board accordingly finds that the examination is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claims).

It is significant that neither the Veteran nor his representative has identified any development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluation

The Veteran seeks an initial disability evaluation higher than 20 percent for bilateral hearing loss for the period beginning June 9, 2010.  He contends that such a rating does not contemplate the severity of his symptoms.

A.  Schedular

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two disability evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When an appeal arises from an initially assigned disability rating, as is the case here, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher evaluation at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The benefit of the doubt shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Currently, the Veteran's service-connected bilateral hearing loss is rated pursuant to 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.  Hearing acuity under these regulations is measured by the results of a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test in the frequencies of 1000, 2000, 3000 and 4000 cycles per second (hertz).  38 C.F.R. § 4.85(a) and (d).  Examinations are conducted without the use of hearing aids.  Id.  The rating schedule establishes eleven auditory acuity levels to evaluate the degree of hearing loss disability based on the examination results, ranging from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85(b) and (c).  The auditory acuity level usually is derived from Table VI, which considers both pure tone threshold average and percent of speech discrimination.  38 C.F.R. § 4.85(b).  However, Table VIa, which considers only pure tone threshold average, is used when the examiner certifies that use of speech discrimination test results is not appropriate for reasons such as language difficulties or inconsistent scores.  38 C.F.R. § 4.85(c).

38 C.F.R. § 4.86 additionally specifies two exceptional patterns of hearing impairment.  The first exceptional pattern exists when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  In this circumstance, the rating specialist must determine the auditory acuity level for each ear from either Table VI or Table VIa, whichever results in the higher level.  Id.  The second exceptional pattern exists when the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  38 C.F.R. § 4.86(b).  Here also, the auditory acuity level for each ear will be selected from either Table VI or Table VIa, whichever results is the higher level.  Id.  However, in this instance that level then will be elevated to the next higher level.  Id.

Based on the intersection point of the auditory acuity level assigned to each ear, a disability percentage rating for hearing impairment is derived from Table VII.  38 C.F.R. § 4.85(e); see also Bruce v. West, 11 Vet. App. 405 (1998).

A VA treatment record dated June 9, 2010, documents that the Veteran underwent audiological evaluation.  His wife and son complained that he was having more trouble hearing.  His wife additionally reported continuing to feel frustrated that he has trouble understanding her and that he had become a recluse.  Pure tone audiometry testing revealed threshold levels, in decibels, as follows:




HERTZ

1000
2000
3000
4000
RIGHT
70
85
90
100
LEFT
85
95
105
105+

Pure tone threshold levels averaged 86 (rounded from 86.25) decibels for the right ear and 96 (rounded from 96.25) decibels for the left ear.  Use of the "CIDW-22" speech discrimination test revealed a word recognition ability of 20 percent bilaterally.

At his July 2010 Travel Board hearing, the Veteran experienced great difficulty, which appeared to be genuine, hearing the questions posed to him by his representative and the undersigned Veterans Law Judge.  His representative, wife, and son therefore answered most of the questions for him.  His wife testified that his hearing had gotten a lot worse.

September and November 2010 VA treatment records reflect that the Veteran has markedly impaired hearing as well as that he is extremely hard of hearing even with hearing aids.

Documented at the January 2011 VA audiological examination was the information set forth above regarding the effects of the Veteran's bilateral hearing loss upon his ordinary activity.  To reiterate, he reported that he could not hear in general conversations with family members in person or over the telephone.  His wife reported that he therefore does not participate in these conversations as much as he used to, that family members have noticed his decreased hearing even with his hearing aids, and that he does not play his guitar as much as he used to.  

Pure tone threshold levels, in decibels, were found as follows:


HERTZ

1000
2000
3000
4000
RIGHT
55
45
60
70
LEFT
50
60
65
80

Pure tone threshold levels averaged 58 (rounded from 57.50) decibels for the right ear and 64 (rounded from 63.75) decibels for the left ear.  These levels were noted to be reliable.  They also were noted to be an improvement over those from June 2010.  Use of the Maryland CNC speech discrimination test revealed results which were too unreliable to score.  In this regard, the Veteran did not try to repeat any of the wordlists in either ear with the stimuli given between 30 and 40 decibels.  He did demonstrate "a good reliable speech reception threshold at 55 decibels in both ears" and an "ability to hear and understand the examiner's directions through the audiometer Talk Forward set" between 65 to 70 decibels, however.  Behavioral inconsistencies further were noted when the Veteran responded to the examiner's voice versus his wife's voice.  As such, the examiner indicated that only the pure tone threshold levels should be used for rating purposes.  The examiner finally concluded as noted above that the Veteran's bilateral hearing loss causes significant effects, namely hearing loss, on his occupational activities.

Based on the above, the Board finds that an initial disability evaluation of 50 percent, but no higher, is warranted for bilateral hearing loss for the period beginning June 9, 2010.  

The pure tone threshold levels from the June 2010 audiological evaluation by VA represent an exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86(a) in both ears because the results were 55 decibels or above at all frequencies.  Therefore, each ear is to be evaluated under Table VI or VIa, whichever results in the higher auditory acuity level.  Evaluation under Table VI is not possible, however.  This is because valid speech discrimination results, which are necessary pursuant to this Table, were not obtained.  The "CIDW-22" indeed was used rather than the mandated Maryland CNC test.  Accordingly, only Table VIa shall be used.  The pure tone threshold average for the right ear corresponds to auditory acuity level VIII thereunder.  The pure tone threshold average for the left ear corresponds to auditory acuity level IX.  Under Table VII, the intersection point of auditory acuity level VIII for the right ear and auditory acuity level IX for the left ear yields a disability rating of 50 percent. 

The pure tone threshold levels from the January 2011 VA audiological examination do not represent an exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86(a) in either ear.  This normally would mean that each ear would be evaluated only under Table VI.  Here, however, the examiner indicated that only the pure tone threshold levels should be used for rating purposes given that problems manifested when the Maryland CNC speech discrimination test was used caused the results to be too unreliable to score.  As such, Table VIa is to be used.  See 38 C.F.R. § 4.85(c).  The pure tone threshold average for the right ear corresponds to auditory acuity level IV thereunder.  The pure tone threshold average for the left ear corresponds to auditory acuity level V.  Under Table VII, the intersection point of auditory acuity level IV for the right ear and auditory acuity level V for the left ear shows that the Veteran's bilateral hearing loss does not even warrant the assigned 20 percent disability rating.  Instead, it yields a 10 percent disability rating.

Disability ratings for hearing impairment are derived mechanically based on the auditory acuity level assigned based on audiological examination test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, there usually is very little judgment involved in determining the rating because these test results are dispositive.  Yet this case is unusual given the discrepancy in the disability rating which would be assigned on the basis of the June 2010 audiological evaluation by VA and on the basis of the January 2011 VA audiological examination.  Consideration of the additional evidence therefore is necessary to determine whether the evaluation or the examination more accurately reflects the severity of the Veteran's bilateral hearing loss.  

The Veteran has indicated that he has trouble hearing general conversations in person or over the telephone.  His wife has indicated that his hearing is so bad he does not play his guitar or participate in conversations as much as he used to.  In this latter regard, she indeed further indicated that he has become a recluse.  VA treatment records characterize the Veteran as extremely hard of hearing and his hearing as markedly impaired.  That he has profound hearing loss readily was evident at the July 2010 Travel Board hearing.  Indeed, his difficulty hearing the questions posed to him was great and appeared to be genuine.  

All of the evidence discussed in the above paragraph suggests that the severity of the Veteran's hearing loss is more akin to the 50 percent disability rating shown to be warranted based on the June 2010 audiological evaluation by VA instead of the continuation of the current 20 percent disability rating (since only a 10 percent disability rating was shown to be warranted) based on the January 2011 VA audiological examination.  An initial disability evaluation of 50 percent for bilateral hearing loss for the entire period beginning June 9, 2010, accordingly is supported by the preponderance of the evidence.  It follows that this evaluation shall be granted but that staged ratings within the period are not warranted.

B.  Extraschedular

The above determination granting an initial disability evaluation of 50 percent for bilateral hearing loss for the period beginning June 9, 2010, is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  The Board notes that there is no indication that referral is warranted for consideration of the assignment of an evaluation for this disability on an extraschedular basis.  See 38 C.F.R. § 3.321(b).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

There has been no showing that the Veteran's bilateral hearing loss disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's symptoms, which together show his level of disability, were evaluated using these criteria and associated statutes, regulations, and caselaw.  Higher ratings are provided for by the criteria, but, as explained above, the currently assigned ratings adequately describe the nature, extent, and severity of his disability.

Given that the applicable schedular rating criteria are adequate, the Board finds that the Veteran does not manifest an exceptional bilateral hearing loss disability picture.  Discussion of whether he exhibits related factors such as marked interference with employment or frequent periods of hospitalization therefore is unnecessary.  Further, referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An initial disability evaluation of 50 percent for bilateral hearing loss for the period beginning June 9, 2010, is granted, subject to the law and regulations governing payment of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


